Citation Nr: 1739893	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent prior to May 17, 2014, in excess of 20 percent from May 17, 2014 to September 21, 2015, and in excess of 30 percent from November 1, 2016 for left knee arthrotomy with osteoarthritis (recharacterized as left total knee replacement) (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from September 1969 to December 1971, and received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2015, VA increased the Veteran's left knee disability rating to a 20 percent rating effective May 17, 2014, a 100 percent rating from September 21, 2015 to October 31, 2016, and a 30 percent rating effective November 1, 2016.  Because the increase in evaluation of the Veteran's left knee disability does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.

FINDINGS OF FACT

1. Prior to May 17, 2014, the Veteran's left knee arthrotomy with osteoarthritis was not manifested by limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, or ankylosis.

2. From May 17, 2014 to September 21, 2015, the Veteran's left knee arthrotomy with osteoarthritis was not manifested by limitation of flexion to 15 degrees, limitation of extension to 20 degrees, instability, or ankylosis.

3. From November 1, 2016, the Veteran's left knee total knee replacement is manifested by chronic residuals consisting of severe painful motion and weakness.  

CONCLUSIONS OF LAW

1. Prior to May 17, 2014, the criteria for an evaluation in excess of 10 percent for left knee arthrotomy with osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.71a, Diagnostic Code 5003 (2016).

2. From May 17, 2014 to September 21, 2015, the criteria for an evaluation in excess of 20 percent for left knee arthrotomy with osteoarthritis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5003.

3. From November 1, 2016, the criteria for a 60 percent evaluation for left total knee replacement are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5055.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and Social Security Disability records.

During the pendency of the appeal, the Veteran was examined by a VA contract examiner in April 2010, and by VA in August 2012, May 2014, August 2016, and January 2017.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that, while the August 2016, and January 2017 examinations satisfy the requirements of Correia, the April 2010, August 2012, and May 2014 exams do not show that the requisite testing was definitively performed.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here, since remanding for another VA examination would not remedy the lack of testing performed at the Veteran's April 2010, August 2012, and May 2014 examinations.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In May 2017, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Analysis of Claim

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for left knee injury with an evaluation of 20 percent was granted in a May 1972 rating decision.  An April 1974 rating decision reduced the disability rating to 10 percent for residuals of left knee, arthrotomy effective July 1, 1974.  The Veteran filed a claim for increased rating in March 2010.  A rating decision issued in June 2010 continued the 10 percent rating for left knee arthrotomy with osteoarthritis.  A notice of disagreement of the disability rating was received in July 2010.  A supplemental statement of the case issued in April 2011 continued the 10 percent disability rating.  A supplemental statement of the case issued in September 2015 granted an increased rating to 20 percent for left knee arthrotomy with osteoarthritis effective May 17, 2014, a 100 percent rating from September 21, 2015 to October 31, 2016 for left total knee replacement, and a 30 percent rating effective November 1, 2016 for post left total knee replacement.

The Veteran's left knee arthrotomy with osteoarthritis was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5257, and the Veteran's post left total knee replacement is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board will consider whether the Veteran should receive higher ratings for his left knee under all applicable diagnostic codes.

Under Diagnostic Code 5055, for one year after a prosthetic replacement of the knee joint, the knee is rated at 100 percent.  Thereafter, a 60 percent rating is assignable for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent rating.  Ankylosis of the knee in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has also directed that separate ratings are available if a particular knee disability causes both compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings are to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).
 
The Court has also issued the opinion of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.

III. Increased Rating for Left Knee Disability

The Veteran seeks a rating in excess of 10 percent prior to May 17, 2014, a rating in excess of 20 percent from May 17, 2014 to September 21, 2015, and a rating in excess of 30 percent from November 1, 2016 for his service connected left knee disability.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 10 percent prior to May 17, 2014; does not warrant a rating in excess of 20 percent from May 17, 2014 to September 21, 2015, but does warrant a 60 percent rating from November 1, 2016.  

The Veteran was afforded a VA contract examination in April 2010.  The examination reflects a diagnosis of status post arthrotomy with residual scar left knee chondrocalcinosis with osteoarthritis, left knee.  X-rays of the left knee reflected a diagnosis of arthritis, with joint space narrowing, chondrocalcinosis, osteophytes with osteoarthritis.  The examiner noted that the Veteran had knee surgery in September 1971 to repair torn cartilage.  The Veteran reported that he had had increased pain, stiffness, swelling, instability, giving way, and lack of endurance.  The Veteran reported that after walking, bending, or climbing stairs, he would have moderately severe flare-ups of pain on a weekly basis, which lasted hours.  Physical examination of the Veteran's left knee reflects flexion to 80 degrees, and extension to -3 degrees.  Pain, fatigue, weakness, and lack of endurance were present during the initial range of motion examination.  The examiner noted that there was painful motion, weakness, abnormal movement, and guarding of movement of the left knee.  An additional range of motion measurement reflects that the Veteran's left knee had flexion to 80 degrees, and extension to -3 degrees, with no pain, fatigue, weakness, or lack of endurance.  Physical examinations of the Veteran's right knee reflect normal range of motion.  The examiner noted that the Veteran walked with a left sided limp, and used a cane for knee pain and giving way.

An August 2012 Disability Benefits Questionnaire (DBQ) reflects a diagnosis of residuals of left knee arthrotomy.  The examiner noted that imaging studies of the knee were performed, and there was no degenerative or traumatic arthritis documented.  The examiner noted that an x-ray of the left knee in August 2012 reflects a finding of no acute fracture, dislocation or significant bony abnormality.  There was chondrocalcinosis in the hyaline and meniscal cartilage.  There was no acute bony injury.  The examiner noted that there was no evidence of osteoarthritis on the x-ray that was performed during the visit.  The Veteran reported that his left knee pain was getting progressively worse, it was intermittent, and it was worse with walking.  The Veteran reported that flare-ups occurred once a year and lasted a few hours.  Physical examination of the left knee showed flexion to 135 degrees with pain at 135 degrees, and extension to 0 degrees with no pain on motion.  After repetitive use testing, the Veteran had flexion to 135 degrees, and extension to 0 degrees.  The Veteran did not have any additional limitation in range of motion of the knee following repetitive use testing.  The Veteran did have functional loss of the left knee after repetitive use testing with pain on movement.  There was pain on palpation of the left knee.  The left knee's stability was normal, and there was no evidence of patellar subluxation or dislocation.  The Veteran reported that he regularly used a cane to walk.

VA treatment records in April 2014 reflect that the Veteran reported that his knee had been hurting him all winter, and it was giving out on him more than it used to.  He reported that he had been using his cane even more than he had before.  He reported that he treated his pain with over the counter medication, which had not been effective.  Later in April 2014, the Veteran reported constant pain in his left knee, and reported that it was worse with movement.  He reported that he had pain in the joint, on the medial side.  He reported that his left knee would give way, and he used a cane to prevent falling.  The treatment provider noted that there was no swelling, no erythema, and no tenderness to palpation, and the Veteran had normal range of motion of his left knee.  An April 2014 x-ray of the Veteran's knee includes a diagnosis of prominent chondrocalcinosis consistent with calcium pyrophosphate deposition (CPPD) or degenerative change; and the appearance was relatively similar with some increased lucency medial tibial plateau that could have represented arthropathic pseudocyst.

A May 2014 Disability Benefits Questionnaire (DBQ) reflects a diagnosis of left knee cartilage injury and medial and lateral meniscus tears.  The examiner noted that the Veteran had moderate osteoarthritis by radiographic review, however his range of motion had diminished, and noted that the Veteran's overall level of function was diminished secondary to his left knee osteoarthritis.  The Veteran reported his knee pain had worsened in severity.  The examiner noted that it was concentrated medial and parapatellar, which gave the Veteran a constant aching.  The Veteran reported that activity caused flare-ups and severe pain, and that his pain was better with rest.  Physical examination of the left knee showed flexion to 120 degrees with pain at 90 degrees, and extension to 10 degrees, with painful motion at 15 degrees.  Repetitive use testing of the left knee reflected extension to 10 degrees, and flexion to 120 degrees, and there was no additional limitation in range of motion.  The examiner noted functional loss for the left lower extremity with pain on movement and disturbance of locomotion.  The Veteran had tenderness to palpation of the left knee.  The examiner further noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability and range of motion during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner could not provide an opinion as to how much that would decrease range of motion and functional ability without resorting to mere speculation.  The Veteran had normal joint stability for both knees, and there was no evidence of patellar subluxation or dislocation.  The examiner noted that the Veteran currently had a 10-degree flexion contracture, which caused him to limp.  The Veteran reported that he regularly used a cane.

A May 2014 VA treatment record reflects a diagnosis of bilateral osteoarthritis.  An x-ray of the Veteran's knee reflects mild degenerative changes noted in the medial and patellofemoral compartment, with loss of joint space, and chondrocalcinosis was noted.  Physical examination of the left knee demonstrated extension to 0 degrees and flexion to 105 degrees.

VA treatment records in July 2015 reflect a diagnosis of severe osteoarthritis.  The Veteran complained of knee pain, and reported that his knee brace was helpful.  The orthopedics treatment provider had recommended that the Veteran undergo a total knee arthroscopy.  Physical examination of the Veteran's left knee showed flexion to 120 degrees and extension to 0 degrees.  The treatment provider noted that anteroposterior stability was in the knee less than 5 mm, mediolateral stability was in the knee less than 6 degrees; and there was joint line tenderness.

In an August 2015 VA treatment record, the Veteran reported that he had had pain in his left knee since having left knee surgery in 1971.  He reported instability of the left knee, and reported that he regularly used a cane to walk, and could not walk one block without stopping.  The Veteran reported that his left knee pain was usually a 6-7 out of 10.  He stated that the over-the-counter medication he took for pain was not effective.  Physical examination of the Veteran's left knee had about a 10-degree flexion contracture, with flexion to 120 degrees, and extension to 10 degrees.  The treatment provider noted that there was positive joint line tenderness.

The record indicates that the Veteran underwent a total left knee replacement in September 2015.  Thereafter, the Veteran was afforded a VA examination in August 2016, which reflects a diagnosis of status post left knee total arthroplasty, and left knee joint osteoarthritis.  The Veteran reported that an increase in activity and physical therapy caused an increase in knee discomfort.  The examiner noted that the Veteran's functional loss resulted in a decreased ability to ambulate over long distances.  The examiner noted stable arthroplasty of the left knee.  Physical examination of the Veteran's left knee reflects flexion to 110 degrees, and extension to 10 degrees.  The examiner noted that the pain on flexion and extension did not result in or cause functional loss.  The examiner noted that there was evidence of pain with weight bearing.  Physical examination reflected global tenderness with palpation of the left knee.  There was no functional loss after repetitive use testing.  The examiner could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not being examined following a day of activity.  The examiner noted that the Veteran was continuing to recover from his total knee arthroplasty and was experiencing decreased range of movement, strength, and ability to ambulate and stand.  Physical examination of the Veteran's right knee reflects normal range of motion.  The examiner noted that there was no ankylosis, recurrent subluxation, or lateral instability.  The Veteran reported that he regularly used a brace to walk.

VA treatment records in January 2017 reflect a diagnosis of status post left knee total knee arthroplasty.  The Veteran reported pain in his knees, pain with getting up out of a sitting position, and an inability to walk.  The treatment provider noted that the Veteran wore a knee brace, and ambulated with a noticeable limp.  The Veteran's pain was rated as a 2-6 out of 10.  The treatment provider noted that the Veteran was unable to extend his knee fully, the Veteran's range of motion was 15-130 degrees, and the Veteran was unable to do a full leg raise due to weakness.  Physical examination of the Veteran reflects the left had mild residual quadriceps lag, swelling, and atrophy.  The Veteran's left knee strength was 4/5. 

The Veteran was afforded a C&P examination in January 2017.  The examination reflects a diagnosis of left knee strain and bilateral joint osteoarthritis.  The Veteran reported he had a lot of pain and difficulty going up and down stairs, he was not able to bend or squat, and he needed to wear his knee brace and use a cane when walking outside his house or during prolonged walking.  The Veteran reported that since his surgery in September 2015, he had swelling, pain, stiffness, and he was unable to bend or straighten his leg all the way.  The Veteran reported that he has had several falls as a result of his left knee, and the last fall was in January 2017.  The Veteran reported that going up and down stairs, or prolonged walking or standing would trigger flare-ups.  Physical examination of the Veteran's left knee reflected flexion to 100 degrees with pain, and extension to 20 degrees with pain.  The examiner noted that the pain on flexion and extension did not result in or cause functional loss.  There was evidence of pain with weight bearing.  Physical examination reflected left medial and lateral tenderness with palpation of the left knee.  There was no functional loss after repetitive use testing.  The examiner could not say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not being examined following a day of activity.  The examiner noted that there was no ankylosis, recurrent subluxation, or lateral instability.

At the May 2017 Travel Board hearing, the Veteran testified that since 2009, he has had knee pain when walking or standing.  He testified that in 2014, he was told that he needed to have a complete knee replacement.  He testified that his knee would give out on him twice a month and he regularly wore a knee brace and carried a cane when walking.  The Veteran testified that he had total knee replacement in September 2015, and his knee has not improved since his surgery.  He testified that since his surgery, he has had constant pain in his left knee, and due to the severity of his knee pain, he was given an extra four months of convalescent time.  The Veteran testified that since his surgery, he has had a limited range of motion; he cannot completely straighten his left knee, and he can straighten it approximately 10 degrees less than he could straighten his right knee.  He also testified that he was limited in his ability to bend his left knee; he could bend his left knee five degrees less than he could bend his right knee.  The Veteran testified that he has weakness and instability of his left knee, and he continues to require the use of a knee brace and a cane to walk.

The Board finds that the criteria for a disability rating in excess of 10 percent were not met prior to May 17, 2014.  The evidence during this period does not reflect findings of limitation of flexion of 30 degrees or less, or limitation of extension of 15 degrees or more.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 the Board finds that the functional loss from the Veteran's left knee disability does not approximate 30 degrees of flexion or less, or limitation of extension of 15 degrees or more, which is required for the assignment of a 20 percent rating.  38 C.F.R. § 4.71a.  Although on contact examination in April 2010, there was both some limitation of extension and flexion (-3 to 80), neither finding results in a compensable evaluation so higher or separate ratings is not warranted in that regard.  There are also no findings of favorable ankylosis of the left knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, which would warrant a higher rating.  Finally, there is no objective evidence of instability during this period.

The Board finds that the criteria for a disability rating in excess of 20 percent were not met from May 17, 2014.  The evidence during this period does not reflect findings of limitation of flexion to 15 degrees, or limitation of extension to 20 degrees.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 the Board finds that the functional loss from the Veteran's left knee disability does not approximate a limitation of flexion to 15 degrees or a limitation of extension to 20 degrees, which is required for the assignment of a 30 percent rating.  38 C.F.R. § 4.71a.  There are also no findings of favorable ankylosis of the left knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, which would warrant a higher rating.  While there is evidence of a 10 degree flexion contracture on VA examination in May 2014 and on VA outpatient in August 2015, there is no actual evidence of ankylosis.  The Veteran was still able to flex his left knee to 120 degrees albeit with pain at 90 degrees on the former examination.  The Board finds that this does not equate to favorable or unfavorable ankylosis as contemplated by the rating schedule.  Finally, there is no objective evidence of instability during this period.

However, the Board does find that the criteria for a disability rating of 60 percent are met from November 1, 2016.  The evidence during this period reflects that the Veteran underwent total knee replacement surgery in September 2015.  Therefore, the Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board observes that the evidence during this period does not reflect findings of limitation of extension to 30 degrees; or favorable ankylosis of the left knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, which would warrant a higher rating; or impairment of the tibia and fibula manifested by nonunion.  However, following the Veteran's total knee replacement, there is objective evidence of constant pain, a noticeable limp, an inability to extend his knee fully, decreased range of flexion and extension with pain, weakness, residual quadriceps lag, swelling, and atrophy, and decreased knee strength.  Even more than one year following the knee replacement, there was evidence of pain, functional impairment regarding climbing stairs, walking, squatting and bending, the need for a knee brace and cane, swelling, stiffness, and falls due to giving way.  The Board finds that overall the evidence indicates that the evidence in this case from November 1, 2016 more nearly approximates the 60 percent rating that contemplates chronic residuals consisting of severe painful motion and weakness.
 
In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence does not warrant a rating in excess of 10 percent prior to May 17, 2014, or in excess of 20 percent from September 2014 to September 21, 2015, but does support an evaluation of 60 percent from November 1, 2016.  

ORDER

Entitlement to a rating in excess of 10 percent for left knee arthrotomy with osteoarthritis prior to May 17, 2014 is denied.

Entitlement to a rating in excess of 20 percent for left knee arthrotomy with osteoarthritis from May 17, 2014 to September 21, 2015, is denied.

Entitlement to a 60 percent rating for left total knee replacement from November 1, 2016, is granted, subject to the laws and regulations governing the payment of monetary benefits.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


